Exhibit 10.1

 

SUBORDINATION AGREEMENT

 

Crossroads Financing, LLC

6001 Broken Sound Parkway Suite 620

Boca Raton, FL 33487

 

Gentlemen:

 

The undersigned, Appliance Recycling Centers of America, Inc., with an address
at 175 Jackson Avenue North, Suite 102, Minneapolis, MN 55343, Attention: Tony
Isaac (hereinafter referred to as the "Creditor"), represents that
ApplianceSmart, Inc. (“AS”), and ApplianceSmart Contracting, Inc. (“Contracting”
and together with AS, individually and collectively hereinafter referred to as
the "Grantor"), is indebted or obligated to the Creditor as follows:

 

Amount of indebtedness: $3,864,599.88 as of March 18, 2019.

 

Said indebtedness is evidenced and secured by (a) that certain Amended and
Restated Secured Promissory Note dated as of December 26, 2018 by Appliance
Smart Holdings LLC in favor of Creditor in the original principal amount of
$3,821,507.10, (b) a guaranty by Grantors in favor of Creditor, (c) a Uniform
Commercial Code filing with the Minnesota Secretary of State #948594200604 and
(d) a Uniform Commercial Code filing with the Minnesota Secretary of State
#1056945800045.

 

The Creditor represents that said indebtedness has not heretofore been assigned
to or subordinated in favor of any other person, firm or corporation.

 

In order to induce CROSSROADS FINANCING, LLC (hereinafter referred to as the
"Lender") to make loans and advances and/or to grant financial accommodation or
credit to or for the benefit of Grantor (or any Grantor) at any time (including
the extension or renewal, in whole or in part, of any antecedent or other debt),
upon such terms and for such amounts as may be mutually agreeable to the Lender
and the Grantor, and in consideration thereof, the Creditor acknowledges,
covenants and agrees as follows:

 

1.       The Creditor does hereby subordinate the payment of the indebtedness of
the Grantor to the Creditor described above, and any renewals, amendments,
substitutions, revisions, etc., together with any and all interest accrued or to
accrue thereon, and any other obligations of any kind now existing or hereafter
arising between Creditor and Grantor (all hereinafter referred to as the
"Secondary Obligations") to the payment of any and all debts, obligations and
liabilities of the Grantor to the Lender, whether absolute or contingent, due or
to become due, now existing or hereafter arising, whether direct or acquired by
the Lender by transfer, assignment or otherwise, and whether arising out of
existing or future agreements and/or arrangements between the Lender and the
Grantor (all hereinafter referred to as the "Primary Obligations"). The
documents between Lender and Grantor evidencing the Primary Obligations are
referred to herein as the “Primary Obligation Loan Documents”.

 

Notwithstanding the above prohibition on receipt of payments, (a) the Grantor
may make, and Creditor may receive, a prepayment of the principal outstanding
amount of the Secondary Obligations not to exceed $1,200,000 within fifteen (15)
days after the date hereof and (b) so long as there is no Event of Default under
the Primary Obligations, both before and after the making of the payments, the
Grantor may make and the Creditor may receive payments of normal interest due
under the Secondary Obligations, but excluding default interest or penalty or
any amounts due by acceleration. In the event of written notice by Lender of an
Event of Default (as defined in the Primary Obligation Loan Documents), all
allowed payments shall cease until such Event of Default is cured or waived in
accordance with the Primary Obligation Loan Documents. Upon such cure or waiver
of any such Event of Default in accordance with the Primary Obligation Loan
Documents, Lender shall notify Creditor in writing that such payments may begin
again.

 

2.       [Reserved].

 

 

 



 1 

 

 

3.       Upon any distribution of any assets of the Grantor, whether by reason
of sale, reorganization, liquidation, dissolution, arrangement, bankruptcy,
receivership, assignment for the benefit of creditors, foreclosure or otherwise,
the Lender shall be entitled to receive payment in full of the Primary
Obligations prior to the payment of all or any part of the Secondary
Obligations. To enable the Lender to assert and enforce its rights hereunder in
any such proceeding or upon the happening of any such event, the Lender or any
person whom the Lender may designate are hereby irrevocably appointed attorney
in fact for the undersigned with full power to act in the place and stead of the
undersigned to make, present, file and vote such proofs of claim against the
Grantor (or any Grantor) on account of all or any part of the Secondary
Obligations as the Lender may deem advisable to receive and collect any and all
dividends or other payments made thereon and to apply the same on account of the
Primary Obligations provided that Lender shall provide Creditor with 5 business
days’ notice prior to taking any such action under this sentence and shall not
take such action if, within 5 business days of such notice, Creditor shall
provide evidence that it shall have taken such action as requested by Lender.

 

4.       [Reserved].

 

5.       Except as expressly permitted under Section 1 above, or as expressly
allowed in the Intercreditor and Subordination Agreement, dated on or about the
date hereof, by and between Creditor and Lender (as amended, the “Intercreditor
Agreement”), the Creditor agrees not to ask, demand, sue for, take or receive
payment of or for all or any party of the Secondary Obligations unless and until
all and every part of the Primary Obligations have been fully paid and
discharged. Creditor acknowledges, confirms and agrees that the priority and
enforcement of any security interest or lien (consensual or non-consensual) now
or hereafter held by Creditor in or upon any asset or property of any Grantor
shall be subject to the Intercreditor Agreement.

 

6.       The Creditor has, to the extent deemed necessary by the Creditor,
reviewed the existing agreements between the Lender and the Grantor, and
understands that there is no commitment or obligation on the Lender's part to
make any loans or advances or to extend credit to the Grantor; provided,
however, that the Creditor further understands that such agreements may be
modified, altered, or amended, without notice to or consent of the Creditor.

 

7.       The Creditor agrees not to sell, assign, transfer, pledge or
hypothecate all or any part of the Secondary Obligations without (a) disclosing
to any such third party that said Secondary Obligations are subject to the terms
of this Agreement and (b) causing such third party to execute and deliver to
Lender the written agreement of such third party to be bound by the terms hereof
to the same extent as Creditor.

 

8.       The Lender may at any time, in its discretion, renew or extend the time
of payment of all or any of the Primary Obligations or waive or release any
collateral which may be held therefor, and the Lender may enter into such
agreements with the Grantor as the Lender may deem desirable without notice to
or further assent from the undersigned and without in any way affecting the
Lender's rights hereunder.

 

9.       [Reserved.]

 

10.     The Lender shall have no obligation to collect the Secondary
Obligations. Further, the Lender shall have no obligation whatsoever for
maintenance, protection, preservation or liquidation of any security for the
Secondary Obligations.

 

11.     In the event any payments are made by the Grantor to the Creditor or any
amounts are received by the Creditor contrary to the provisions of this
Agreement, the Creditor will promptly remit said payments or amounts to the
Lender. Upon failure to so remit, the Lender shall have the right to proceed
directly against the Creditor for any such amount.

 

12.     The Creditor agrees to pay all counsel fees and expenses which the
Lender may incur in protecting or enforcing any of its rights hereunder against
the Creditor.

 

13.     [Reserved.]

 

 

 



 2 

 

 

14.     This Agreement shall be binding upon the Creditor and their successors
and assigns, and all of the Lender's rights hereunder shall inure to the benefit
of its successors and assigns.

 

15.     This Agreement shall be construed and interpreted in accordance with the
laws of the State of New York, including its conflict of laws principles. Any
suit, action or proceeding arising hereunder, or the interpretation, performance
or breach hereof, shall, if Lender so elects, be instituted in any court sitting
in New York, County, New York (the “Acceptable Forums”). Creditor agrees that
the Acceptable Forums are convenient to it, and submits to the jurisdiction of
the Acceptable Forums and waives any and all objections to jurisdiction or
venue. Should such proceeding be initiated in any other forum, Creditor waives
any right to oppose any motion or application made by Lender to transfer such
proceeding to an Acceptable Forum.

 

16.     Any written notice required or permitted by this Agreement shall be
delivered by depositing it (registered or certified mail, return receipt
requested) in the U.S. mail, postage prepaid, addressed to the appropriate party
at the address set forth on page 1 hereof, or by recognized overnight courier
which provides evidence of delivery addressed to the appropriate party at the
address set forth on page 1 hereof. A facsimile or electronic copy of this
Agreement shall have the same force as an original version. This Agreement may
be executed in any number of counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.

 

17.     WAIVER OF JURY TRIAL. THE PARTIES HERETO MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS, WHETHER
VERBAL OR WRITTEN, OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF LENDER RELATING
TO THE ADMINISTRATION OF THE TRANSACTION CONTEMPLATED HEREBY OR ENFORCEMENT OF
THE DOCUMENTS EXECUTED IN CONNECTION HEREWITH, AND AGREE THAT NEITHER PARTY WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, THE CREDITOR AND
LENDER EACH HEREBY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO CLAIM OR RECOVER ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN OR IN ADDITION TO, ACTUAL DAMAGES. THE CREDITOR AND LENDER
EACH CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER ITO THIS AGREEMENT AND ENTER INTO
THE TRANSACTION CONTEMPLATED HEREBY.

 

IN WITNESS WHEREOF, the parties have hereto their hands and seals as of the 15th
day of March, 2019.



 



  Appliance Recycling Centers of America, Inc.       By: /s/ Virland A. Johnson
  Name: Virland A. Johnson   Title: Chief Financial Officer       Crossroads
Financing, LLC           /s/ Lee Haskin   By:    Lee Haskin   Its: CEO



 

 

 

 



 3 

 

 

Crossroads Financing, LLC, a Connecticut limited liability company

 

6001 Broken Sound Parkway, Suite 620

Boca Raton, FL 33487

 

 

Gentlemen:

 

 

As of the 15th day of March, 2019, ApplianceSmart, Inc. and ApplianceSmart
Contracting, Inc. (individually and collectively, the “Grantor”) hereby
acknowledges notice of the within and foregoing Subordination Agreement and
agrees to be bound by all the terms, provisions and conditions thereof. Grantor
further agrees, except as may be specifically permitted under the foregoing
Subordination Agreement, without the Lender’s written consent thereto first
procured, not to repay all or any part of the Secondary Obligations or to issue
any note or other instrument evidencing the same.

 

  ApplianceSmart, Inc.           /s/ Virland A. Johnson   Name: Virland A.
Johnson   Title: Chief Financial Officer/Director           ApplianceSmart
Contracting, Inc.           /s/ Virland A. Johnson   Name: Virland A. Johnson  
Title: Chief Financial Officer/Director

 

 

 



 4 

 

 

